—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress identification evidence. The showing of a photograph of defendant to two undercover officers approximately 30 minutes after their participation in *1068a drug transaction with defendant constituted a confirmatory-identification (see, People v Roberts, 79 NY2d 964; People v Wharton, 74 NY2d 921). Further, each officer possessed an independent basis for an in-court identification of defendant.
The record does not support defendant’s contention that the factual allocution during the plea was insufficient or that the plea was not entered knowingly, intelligently and voluntarily. Defendant was sentenced as a second felony offender to the minimum term of imprisonment mandated by statute (see, Penal Law § 70.06 [3], [4]; § 220.39). Her sentence is not unduly harsh or severe. We have reviewed the remaining contentions raised by defendant and conclude that they are lacking in merit. (Appeal from Judgment of Wayne County Court, Sirkin, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.